 


109 HR 2568 IH: Cold War Victory Medal Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2568 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for the award of a military service medal to members of the Armed Forces who served honorably during the Cold War era. 
 
 
1.Short titleThis Act may be cited as Cold War Victory Medal Act. 
2.Cold War Victory Medal 
(a)AuthorityChapter 57 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1134.Cold War Victory Medal 
(a)Medal authorizedThe Secretary concerned shall issue a service medal, to be known as the Cold War Victory Medal, to persons eligible to receive the medal under subsection (b). The Cold War Victory Medal shall be of an appropriate design approved by the Secretary of Defense, with ribbons, lapel pins, and other appurtenances. 
(b)Eligible personsThe following persons are eligible to receive the Cold War Victory Medal: 
(1)A person who— 
(A)performed active duty or inactive duty training as an enlisted member during the Cold War; 
(B)completed the person’s initial term of enlistment or, if discharged before completion of such initial term of enlistment, was honorably discharged after completion of not less than 180 days of service on active duty; and 
(C)has not received a discharge less favorable than an honorable discharge or a release from active duty with a characterization of service less favorable than honorable. 
(2)A person who— 
(A)performed active duty or inactive duty training as a commissioned officer or warrant officer during the Cold War; 
(B)completed the person’s initial service obligation as an officer or, if discharged or separated before completion of such initial service obligation, was honorably discharged after completion of not less than 180 days of service on active duty; and 
(C)has not been released from active duty with a characterization of service less favorable than honorable and has not received a discharge or separation less favorable than an honorable discharge. 
(c)One award authorizedNot more than one Cold War Victory Medal may be issued to any person. 
(d)Issuance to representative of deceasedIf a person described in subsection (b) dies before being issued the Cold War Victory Medal, the medal shall be issued to the person’s representative, as designated by the Secretary concerned. 
(e)ReplacementUnder regulations prescribed by the Secretary concerned, a Cold War Victory Medal that is lost, destroyed, or rendered unfit for use without fault or neglect on the part of the person to whom it was issued may be replaced without charge. 
(f)Application for medalThe Cold War Victory Medal shall be issued upon receipt by the Secretary concerned of an application for such medal, submitted in accordance with such regulations as the Secretary prescribes. 
(g)Uniform regulationsThe Secretary of Defense shall ensure that regulations prescribed by the Secretaries of the military departments under this section are uniform so far as is practicable. 
(h)DefinitionIn this section, the term Cold War means the period beginning on September 2, 1945, and ending at the end of December 26, 1991.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1134. Cold War Victory Medal.. 
 
